Case: 19-2131   Document: 67     Page: 1   Filed: 08/28/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                      OMG, INC.,
                    Plaintiff-Appellee

                            v.

                   UNITED STATES,
                   Defendant-Appellant

       MID CONTINENT STEEL & WIRE, INC.,
                Defendant-Appellee
              ______________________

                       2019-2131
                 ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00036-GSK, Judge Gary S.
 Katzmann.
                ______________________

                Decided: August 28, 2020
                 ______________________

      NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
 verman & Klestadt LLP, New York, NY, argued for plain-
 tiff-appellee. Also represented by DAVID M. MURPHY;
 KAVITA MOHAN, ANDREW THOMAS SCHUTZ, Washington,
 DC.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for defendant-appellant. Also represented by
Case: 19-2131     Document: 67    Page: 2      Filed: 08/28/2020




 2                                 OMG, INC.   v. UNITED STATES



 ETHAN P. DAVIS, JEANNE DAVIDSON, PATRICIA M.
 MCCARTHY; NIKKI KALBING, Office of the Chief Counsel for
 Trade Enforcement and Compliance, United States De-
 partment of Commerce, Washington, DC.

     ADAM H. GORDON, The Bristol Group PLLC, Washing-
 ton, DC, for defendant-appellee. Also represented by PING
 GONG.
                   ______________________

     Before PROST, Chief Judge, MOORE and STOLL, Circuit
                           Judges.
 STOLL, Circuit Judge.
     The Government appeals a decision of the United
 States Court of International Trade affirming a remand de-
 termination of the United States Department of Com-
 merce. Commerce originally determined that imports of
 certain masonry anchors are within the scope of relevant
 antidumping and countervailing duty orders. On appeal,
 the Court of International Trade concluded that Com-
 merce’s original scope ruling was contrary to law and the
 anchors were outside the scope of the orders, remanding to
 Commerce for reconsideration. On remand, Commerce de-
 termined under protest that the subject anchors are not
 within the scope of the relevant orders. The Court of Inter-
 national Trade affirmed Commerce’s remand determina-
 tion. We affirm.
                         BACKGROUND
     Domestic industry participants believing that “a class
 or kind of foreign merchandise is being, or is likely to be,
 sold in the United States at less than its fair value” may
 petition Commerce to impose antidumping duties on im-
 porters of foreign merchandise.        19 U.S.C. §§ 1673,
 1673a(b). If Commerce determines that the subject foreign
 merchandise is being, or is likely to be, sold in the United
 States at less than its fair value, and the International
Case: 19-2131      Document: 67    Page: 3    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                               3



 Trade Commission (ITC) determines that an industry in
 the United States has been materially injured or is threat-
 ened with material injury, Commerce will issue an anti-
 dumping duty order.         Id. §§ 1673, 1673e(a).     The
 antidumping duty order “includes a description of the sub-
 ject merchandise, in such detail as [Commerce] deems nec-
 essary.” Id. § 1673e(a)(2).
     Similarly, domestic industry participants believing
 that a government or public entity within a foreign country
 is providing a countervailable subsidy for a class or kind of
 merchandise that is imported, sold, or likely to be sold into
 the United States may petition Commerce to impose coun-
 tervailing duties on such merchandise. Id. §§ 1671(a),
 1671a(b). If Commerce determines that a countervailable
 subsidy is being provided to such merchandise and the ITC
 determines that an industry in the United States has been
 materially injured or is threatened with material injury,
 Commerce will issue a countervailing duty order. Id.
 §§ 1671(a), 1671e(a). Like an antidumping order, a coun-
 tervailing duty order “includes a description of the subject
 merchandise, in such detail as [Commerce] deems neces-
 sary.” Id. § 1671e(a)(2). After an antidumping or counter-
 vailing duty order has issued, “[a]ny interested party may
 apply for a ruling as to whether a particular product is
 within the scope of an order.” 19 C.F.R. § 351.225(c)(1).
     In 2014, Mid Continent Steel & Wire, Inc. filed a peti-
 tion with Commerce requesting the imposition of anti-
 dumping and countervailing duties on imports of certain
 steel nails from India, the Republic of Korea, Malaysia, the
 Sultanate of Oman, Taiwan, the Republic of Turkey, and
 the Socialist Republic of Vietnam. In 2015, Commerce is-
 sued antidumping and countervailing duty orders based on
 Mid Continent’s petition. See Certain Steel Nails from the
 Socialist Republic of Vietnam: Countervailing Duty Order
 (“Countervailing Duty Order”), 80 Fed. Reg. 41,006 (Dep’t
 of Commerce July 14, 2015); Certain Steel Nails from the
 Republic of Korea, Malaysia, the Sultanate of Oman,
Case: 19-2131    Document: 67      Page: 4     Filed: 08/28/2020




 4                                 OMG, INC.   v. UNITED STATES



 Taiwan, and the Socialist Republic of Vietnam: Antidump-
 ing Duty Orders (“Antidumping Duty Order”), 80 Fed. Reg.
 39,994 (Dep’t of Commerce July 13, 2015) (collectively, “the
 Orders”).
     As relevant here, the Orders cover:
     certain steel nails having a nominal shaft length
     not exceeding 12 inches. Certain steel nails in-
     clude, but are not limited to, nails made from round
     wire and nails that are cut from flat-rolled steel.
     Certain steel nails may be of one piece construction
     or constructed of two or more pieces. Certain steel
     nails may be produced from any type of steel, and
     may have any type of surface finish, head type,
     shank, point type and shaft diameter. Finishes in-
     clude, but are not limited to, coating in vinyl, zinc
     (galvanized, including but not limited to electro-
     plating or hot dipping one or more times), phos-
     phate, cement, and paint. Certain steel nails may
     have one or more surface finishes. Head styles in-
     clude, but are not limited to, flat, projection,
     cupped, oval, brad, headless, double, countersunk,
     and sinker. Shank styles include, but are not lim-
     ited to, smooth, barbed, screw threaded, ring shank
     and fluted. Screw-threaded nails subject to this
     proceeding are driven using direct force and not by
     turning the nail using a tool that engages with the
     head. Point styles include, but are not limited to,
     diamond, needle, chisel and blunt or no point.
 Countervailing Duty Order, 80 Fed. Reg. at 41,006 (empha-
 sis added to disputed language) (footnote omitted); see also
 Antidumping Duty Order, 80 Fed. Reg. at 39,995 (same).
 The Orders set out several exclusions, but they do not ex-
 pressly exclude anchors.
     OMG, Inc. imports zinc masonry anchors from Vi-
 etnam. OMG’s anchors consist of two components: a zinc
 alloy body and a zinc-plated steel pin. The anchors are
Case: 19-2131      Document: 67    Page: 5    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                                5



 designed to attach termination bars to concrete or masonry
 walls. Installing OMG’s zinc anchors requires predrilling
 a hole with a diameter that matches the shank diameter of
 the anchor and is at least half an inch deeper than the an-
 chor embedment. J.A. 53. The anchor is then inserted into
 the predrilled hole and “tap[ped] lightly” with a hammer
 “until [the] head of [the] anchor body is set gently against
 the termination bar.” J.A. 54. To complete installation,
 the hammer is used to drive the head of the steel pin flush
 with the head of the anchor body, thereby expanding the
 anchor body in the predrilled hole to fix the anchor in place.
 See J.A. 29, 54.
      In 2016, OMG submitted a scope ruling request to
 Commerce asking that Commerce find its zinc anchors out-
 side the scope of the Orders. Commerce determined that
 “OMG’s anchors should not be considered a ‘composite
 good,’ but rather a single item.” J.A. 504. Examining the
 Orders’ scope language, Commerce found it “unambiguous
 as to whether zinc anchors can be classified as subject mer-
 chandise” and concluded that “the inclusion of the anchors
 is stated clearly.” J.A. 502. Focusing on the steel pin, Com-
 merce reasoned that “[t]he galvanized pin is a steel nail
 with a body or attachment. By this logic, OMG’s zinc an-
 chors are, in fact, a steel nail with two components, which
 matches the plain description of the scope covering certain
 steel nails of two or more components plated in zinc.” Id.
 In reaching this conclusion, Commerce noted “the identical
 function of both steel nails and steel pins as fasteners, and
 [that] each is installed into position with the use of a ham-
 mer.” J.A. 503. Commerce further concluded that the fac-
 tors enumerated in 19 C.F.R. § 351.225(k)(1) supported its
 conclusion. Accordingly, Commerce issued a final scope
 ruling determining that OMG’s anchors are within the
 scope of the Orders.
     OMG challenged Commerce’s final scope ruling before
 the Court of International Trade (CIT). The CIT agreed
 with Commerce that the Orders’ scope language is
Case: 19-2131    Document: 67      Page: 6     Filed: 08/28/2020




 6                                 OMG, INC.   v. UNITED STATES



 unambiguous and noted that the plain meaning of the lan-
 guage of the Orders therefore governed its determination
 as to whether OMG’s anchors were within the Orders’
 scope. OMG, Inc. v. United States, 321 F. Supp. 3d 1262,
 1268 (Ct. Int’l Trade 2018). Considering the plain meaning
 of the term “nail,” the CIT consulted several dictionary def-
 initions, which it determined “present a ‘single clearly de-
 fined or stated meaning’: a slim, usually pointed object
 used as a fastener designed for impact insertion.” Id.
 at 1268–69 (citation omitted). The CIT then reasoned that
 OMG’s anchors are unambiguously outside the scope of the
 Orders because they are not nails within the plain meaning
 of the word. Id. at 1269. Specifically, OMG’s anchors are
 “not inserted by impact into the materials to be fastened.”
 Id.    The CIT faulted Commerce for simultaneously
 “mak[ing] its determination based upon the steel pin” and
 acknowledging in its final scope ruling that OMG’s anchors
 are unitary articles of commerce. Id. The CIT noted that
 the parties did not dispute that “the steel pin fits within
 the common definition of a nail.” Id. But that was not the
 relevant question—rather, because the anchors are unitary
 articles, “the entire product, not just a component part,
 must be defined as a nail to fall within the scope of the
 [O]rders.” Id. Accordingly, the CIT “remand[ed] to Com-
 merce for further consideration consistent with [its] opin-
 ion.” Id.
      On remand, Commerce found “that OMG’s zinc anchors
 fall outside the scope of the Orders, but” issued its “remand
 redetermination under respectful protest.” J.A. 518. The
 CIT affirmed Commerce’s remand determination.
     The Government appeals. We have jurisdiction pursu-
 ant to 28 U.S.C. § 1295(a)(5).
                         DISCUSSION
     The Government argues that the CIT erred in conclud-
 ing that OMG’s anchors are outside the scope of the Orders.
 According to the Government, the plain language of the
Case: 19-2131      Document: 67    Page: 7    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                                7



 Orders covering nails “constructed of two or more pieces”
 unambiguously includes OMG’s anchors. We disagree.
     We review decisions of the CIT de novo, applying the
 same standard used by the CIT in considering Commerce’s
 determination. Union Steel v. United States, 713 F.3d
 1101, 1106 (Fed. Cir. 2013) (citing Dongbu Steel Co.
 v. United States, 635 F.3d 1363, 1369 (Fed. Cir. 2011)).
 “When reviewing antidumping duty scope rulings, we ap-
 ply the same substantial evidence standard of review as
 does the CIT.” Meridian Prods., LLC v. United States,
 890 F.3d 1272, 1277 (Fed. Cir. 2018) (citing Shenyang Yu-
 anda Aluminum Indus. Eng’g Co. v. United States,
 776 F.3d 1351, 1354 (Fed. Cir. 2015)). At the same time,
 we give “great weight” to the informed view of the CIT.
 Quiedan Co. v. United States, 927 F.3d 1328, 1330
 (Fed. Cir. 2019) (quoting Nan Ya Plastics Corp. v. United
 States, 810 F.3d 1333, 1341 (Fed. Cir. 2016)).
      “[T]he first step in a scope ruling proceeding is to de-
 termine whether the governing language is in fact ambig-
 uous.” ArcelorMittal Stainless Belgium N.V. v. United
 States, 694 F.3d 82, 87 (Fed. Cir. 2012). “If it is not ambig-
 uous, the plain meaning of the language governs.” Id. But
 “[i]f the language is ambiguous, Commerce must next con-
 sider the regulatory history, as contained in the so-called
 ‘(k)(1) materials.’” Mid Continent Nail Corp. v. United
 States, 725 F.3d 1295, 1302 (Fed. Cir. 2013) (first citing
 19 C.F.R. § 351.225(k)(1); then citing Tak Fat Trading Co.
 v. United States, 396 F.3d 1378, 1382–83 (Fed. Cir. 2005);
 and then citing Duferco Steel, Inc. v. United States,
 296 F.3d 1087, 1097 n.14 (Fed. Cir. 2002)). “If the
 (k)(1) materials are not dispositive, Commerce then consid-
 ers the (k)(2) criteria . . . .” Id. (first citing 19 C.F.R.
 § 351.225(k)(2); and then citing Walgreen Co. of Deerfield,
 Ill. v. United States, 620 F.3d 1350, 1352 (Fed. Cir. 2010)).
     Thus, we first address whether the scope language
 “nails . . . constructed of two or more pieces” is ambiguous.
Case: 19-2131     Document: 67      Page: 8     Filed: 08/28/2020




 8                                  OMG, INC.   v. UNITED STATES



 Although the parties reach different conclusions regarding
 the ultimate issue of whether this language includes
 OMG’s anchors, they both contend that this language is not
 ambiguous. The CIT agreed, holding that “‘nail’ is an un-
 ambiguous term.” OMG, 321 F. Supp. 3d at 1269. “[T]he
 question of whether the unambiguous terms of a scope con-
 trol the inquiry, or whether some ambiguity exists, is a
 question of law that we review de novo.” Meridian Prods.
 LLC v. United States, 851 F.3d 1375, 1382 (Fed. Cir. 2017)
 (citing Allegheny Bradford Corp. v. United States,
 342 F. Supp. 2d 1172, 1183 (Ct. Int’l Trade 2004)).
      Here, we agree with Commerce, the CIT, and the par-
 ties that the term “nails . . . constructed of two or more
 pieces” is unambiguous. We appreciate that the language
 of the Orders may not unambiguously define the universe
 of “nails . . . constructed of two or more pieces” in every
 context. For instance, considering injury to domestic in-
 dustry, the ITC identified several examples of nails “pro-
 duced from two or more pieces.” J.A. 339. Seemingly
 straightforward examples include “a nail with a decorative
 head, such as an upholstery nail” and “a nail with a large
 thin attached head”—products in which two parts together
 form a nail. Id. Less clear-cut because it includes a nail
 and some additional item is the ITC’s example of “a nail
 with a rubber or neoprene washer assembled over its shaft
 (to seal the nail-hole in metal or fiberglass roofing, or sid-
 ing).” Id. But we need not determine at this time whether
 the ITC appropriately concluded that all of these examples
 are, in fact, nails constructed of two or more pieces, because
 we consider ambiguity in the context of the merchandise at
 issue in this case. See 19 C.F.R. § 351.225(a) (“‘[S]cope rul-
 ings’ . . . clarify the scope of an order or suspended investi-
 gation with respect to particular products.”). Indeed, “the
 primary purpose of an antidumping order is to place for-
 eign exporters on notice of what merchandise is subject to
 duties.” ArcelorMittal, 694 F.3d at 88. Thus, for purposes
Case: 19-2131      Document: 67    Page: 9    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                                9



 of this appeal, we consider ambiguity of the Orders’ scope
 language in the context of anchors.
     We agree with the CIT, OMG, and the Government
 that the scope language “nails . . . constructed of two or
 more pieces” is unambiguous in this context. The language
 requires one or more pieces that form a nail. No party ap-
 pears to dispute that for purposes of the Orders, “nails” are
 fasteners designed for impact insertion. See Appellant’s
 Br. 19–22 (taking issue with every aspect of the CIT’s defi-
 nition for “nail” other than its use as a fastener and its de-
 sign for “impact insertion”); Appellee’s Br. 34 (defining
 “nail” as “a slender piece of metal with a point at one end
 that is driven into construction materials by impact” (cita-
 tions omitted)). This understanding is sufficient to allow
 us to address the next step in the analysis: whether OMG’s
 anchors meet the unambiguous scope language “nails . . .
 constructed of two or more pieces.”
     “The question of whether a product meets the unam-
 biguous scope terms presents a question of fact reviewed
 for substantial evidence.” Meridian Prods., 851 F.3d
 at 1382 (citing Novosteel SA v. United States, 284 F.3d
 1261, 1269 (Fed. Cir. 2002)). “Substantial evidence is ‘such
 relevant evidence as a reasonable mind might accept as ad-
 equate to support a conclusion.’” Id. at 1381 (quoting Eck-
 strom Indus., Inc. v. United States, 254 F.3d 1068, 1071
 (Fed. Cir. 2001)). We agree with the CIT that substantial
 evidence does not support Commerce’s original conclusion
 that OMG’s anchors are nails constructed of two or more
 pieces. On the other hand, substantial evidence supports
 Commerce’s conclusion on remand that OMG’s anchors fall
 outside the scope of the Orders.
     Though OMG’s anchors are constructed of two or more
 pieces, they are not nails. As an initial matter, we agree
 with both Commerce and the CIT that OMG’s anchors
 should be treated as unitary items. J.A. 504 (“OMG’s an-
 chors should not be considered a ‘composite good,’ but
Case: 19-2131    Document: 67     Page: 10      Filed: 08/28/2020




 10                                OMG, INC.   v. UNITED STATES



 rather a single item.”); OMG, 321 F. Supp. 3d at 1269
 (“OMG’s zinc anchor is a unitary article of commerce.”).
 Considering OMG’s anchors as unitary items, no reasona-
 ble person could conclude that OMG’s anchors are nails be-
 cause unlike nails, OMG’s anchors are not designed for
 impact insertion. Rather, OMG’s anchors require a
 predrilled hole at least half an inch deeper than the anchor
 embedment with a diameter matching the shank diameter
 of the anchor. To fasten “termination bars to concrete or
 masonry walls, [OMG’s] [z]inc [a]nchors are inserted into
 predrilled holes,” and “then installed with a hammer,
 which is used to drive the steel pin, thereby expanding the
 zinc body in the predrilled hole.” J.A. 29. Expansion of the
 zinc body against the interior of the pre-drilled hole fixes
 the anchor in place, thereby fastening the termination bar
 to the wall. Though nails and OMG’s anchors are both in-
 stalled with the use of a hammer, unlike nails, OMG’s an-
 chors are not driven by impact through the materials to be
 fastened.
     We further conclude that Commerce’s original decision
 that OMG’s anchors are unambiguously within the scope
 of the Orders is contrary to law and not supported by sub-
 stantial evidence because Commerce failed to consider the
 relevant question. Commerce based its conclusion that
 OMG’s anchors are “nails . . . constructed of two or more
 pieces” on the steel pin component of OMG’s anchors when
 it should instead have considered OMG’s anchors as uni-
 tary articles of commerce. See, e.g., J.A. 502 (“The galva-
 nized pin is a steel nail with a body or attachment. By this
 logic, OMG’s zinc anchors are, in fact, a steel nail with two
 components.”). Commerce’s focus on the steel pin runs con-
 trary to both its determination that OMG’s anchors should
 be considered “a single item” and the Orders’ plain scope
 language. J.A. 504. Indeed, the Orders cover “nails . . .
 constructed of two or more pieces,” not fasteners of two or
 more pieces, one of which is a nail. Countervailing Duty
Case: 19-2131      Document: 67     Page: 11    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                                 11



 Order, 80 Fed. Reg. at 41,006; Antidumping Duty Order,
 80 Fed. Reg. at 39,995.
      During oral argument, the Government also asserted
 that the Orders’ scope unambiguously includes OMG’s an-
 chors because the tariff classification subheading covering
 OMG’s anchors, Harmonized Tariff Schedule of the United
 States (HTSUS) Subheading 7907.00.60.00, is specifically
 included in the language of the Orders. See Oral Arg.
 at 3:44–5:03,     http://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=19-2131.mp3. The Orders state: “Certain
 steel nails subject to this order also may be classified under
 HTSUS subheadings 7907.00.60.00, 8206.00.00.00 or other
 HTSUS subheadings.” Countervailing Duty Order, 80 Fed.
 Reg. at 41,007; Antidumping Duty Order, 80 Fed. Reg.
 at 39,995. But contrary to the Government’s argument,
 the Orders’ inclusion of “[c]ertain steel nails . . . classified
 under HTSUS subheading[] 7907.00.60.00” does not sweep
 in all products classified under subheading 7907.00.60.00,
 which broadly covers “Other articles of zinc: Other.” The
 plain language of the Orders limits covered products clas-
 sified under subheading 7907.00.60.00 to “certain steel
 nails.” Indeed, it is easy to imagine zinc products that are
 not steel nails (such as a zinc key ring) that may nonethe-
 less fall within subheading 7907.00.60.00. Classification of
 OMG’s anchors under subheading 7907.00.60.00 does not
 make OMG’s anchors nails any more than classification
 under subheading 7907.00.60.00 would make a key ring a
 nail. Accordingly, classification of OMG’s anchors under
 subheading 7907.00.60.00 does not support the conclusion
 that OMG’s anchors are unambiguously within the scope
 of the Orders.
     Though it is not dispositive in view of our analysis
 above, we are compelled to address the Government’s ar-
 gument that the CIT’s reliance on dictionary definitions to
 determine the plain meaning of the word “nail” was im-
 proper and impermissibly changed the scope of the Orders.
 As a threshold matter, the CIT may consult dictionary
Case: 19-2131    Document: 67      Page: 12      Filed: 08/28/2020




 12                                 OMG, INC.   v. UNITED STATES



 definitions to assist in determining the plain meaning of a
 term in an antidumping or countervailing duty order. See
 Smith Corona Corp. v. United States, 915 F.2d 683, 686
 (Fed. Cir. 1990) (explaining that “the scope of a final order”
 may be “clarified,” but not “changed in a way contrary to
 its terms”); NEC Corp. v. Dep’t of Commerce,
 74 F. Supp. 2d 1302, 1307 (Ct. Int’l Trade 1999) (“In deter-
 mining the common meaning of a term, courts may and do
 consult dictionaries, scientific authorities, and other relia-
 ble sources of information including testimony of record.”
 (citation omitted)); see also Meridian Prods., 851 F.3d
 at 1381 n.7 (adopting dictionary definition of “unambigu-
 ous” as the standard for determining whether the scope
 terms of an antidumping or countervailing duty order are
 unambiguous); cf. Medline Indus., Inc. v. United States,
 62 F.3d 1407, 1409 (Fed. Cir. 1995) (explaining, in the tar-
 iff classification context, that “[t]ariff terms are construed
 in accordance with their common and popular meaning,
 and in construing such terms the court may rely upon its
 own understanding, dictionaries and other reliable
 sources.” (citing Marubeni Am. Corp. v. United States,
 35 F.3d 530 (Fed. Cir. 1994)); Mita Copystar Am. v. United
 States, 21 F.3d 1079, 1082 (Fed. Cir. 1994) (“A court may
 rely upon its own understanding of terms used, and may
 consult standard lexicographic and scientific authorities, to
 determine the common meaning of a tariff term.” (citations
 omitted)). Indeed, the Government conceded as much at
 oral argument. See Oral Arg. at 41:47–42:44.
     Moreover, we do not agree that the CIT in this case
 used dictionary definitions inconsistently with the Orders’
 scope language. Though some of the dictionary definitions
 the CIT considered are, indeed, narrower than the Orders’
 scope language, the CIT did not rest its conclusion on these
 differences. As the Government notes, the scope language
 is broader than the definitions the CIT considered in that
 the scope language includes nails with blunt or no points,
 nails of any shaft diameter, and nails constructed of two or
Case: 19-2131      Document: 67   Page: 13    Filed: 08/28/2020




 OMG, INC.   v. UNITED STATES                              13



 more pieces. But the CIT did not conclude that OMG’s an-
 chors are not nails because they are blunt, have a particu-
 lar shaft diameter, or include two or more pieces. Rather,
 consistent with our analysis above, the CIT held that
 OMG’s anchors are not nails because the dictionary defini-
 tions “define a nail as a fastener inserted by impact into
 the materials to be fastened,” and “[t]he “merchandise at
 issue is not inserted by impact into the materials to be fas-
 tened.” OMG, 321 F. Supp. 3d at 1269. Accordingly, the
 CIT did not err in relying on dictionary definitions.
     Having concluded that OMG’s anchors are unambigu-
 ously outside the scope of the Orders, that Commerce’s re-
 mand decision is supported by substantial evidence, and
 that Commerce’s original decision to the contrary is not
 supported by substantial evidence, we need not address the
 Government’s argument that the (k)(1) sources support
 Commerce’s determination. See Meridian Prods., 890 F.3d
 at 1277 (“If the scope is unambiguous, it governs.” (quoting
 Meridian Prods., 851 F.3d at 1381)).
                          CONCLUSION
    We have considered the parties’ remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the decision of the CIT.
                          AFFIRMED